Case 3:18-cv-02036-E Document 89-1 Filed 01/25/21   Page 1 of 10 PageID 2578




                              Exhibit A
Case 3:18-cv-02036-E Document 89-1 Filed 01/25/21                Page 2 of 10 PageID 2579


       r                                                                                    ...
                                                                               Page 1

 1                           UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
 2                                    DALLAS DIVISION
 3         PREMIER ELECTRONICS, L.L.C.,


 4                 Plaintiff,                            CASE NO. 3:18 - cv - 2036 - S


 5         V.


 6         ADT LLC,

 ..,               Defendant .


 8
 9                    *****************************************
                             VIDEOTAPED ORAL DEPOSITION OF
10                      PHILIP COURTNEY HOGAN, CPA, ABV, CFF
                                     DECEMBER 13, 2019
11                                        VOLUME 1
                      *****************************************
12
13                VIDEOTAPED ORAL DEPOSITION of PHILIP COURTNEY
14         HOGAN, CPA, ABV, CFF, produced as a witness at the
15         instance of the Defendant, and duly sworn, was taken in
16         the above - styled and -numbered cause on the 13th day of
17         December 2019, from 9:11 a.m. to 11:16 a.m., before
18         TAMMY DICKSON CROSS, a Certified Shorthand Reporter in
19         and for the State of Texas, reported by machine
20         shorthand, at the law offices of Bennett, Weston, LaJone
21         &    Turner, P.C., 1603 LBJ Freeway, Suite 280, Dallas,
22         Texas 75234, pursuant to the Federal Rules of Civil
23         Procedure and the provisions stated on the record or
24         attached hereto.
25         Job No. CS3815132

                                      Veritext Legal Solutions
       800-567-8658                                                             973-410-4098
Case 3:18-cv-02036-E Document 89-1 Filed 01/25/21            Page 3 of 10 PageID 2580



                                                                         Page 56   7
 1              Q     Okay.

 2              A     -- out of 720 --

 3              Q     Okay.

 4              A     -- so that -- I        can do the math.
 5              Q     Got it.

 6                            MR. BOOS:      Let's take five minutes.
 7                            THE VIDEOGRAPHER:          We are going off the
 8       record at 10:12 a.m.
 9                            (Recess taken from 10:12 to 10:29 a.m.)
10                            THE VIDEOGRAPHER:          We're going back on
11       the record at 10:29 a.m.
12              Q     (BY MR. BOOS)        Mr. Hogan, do you have any
13       knowledge as to whether or not the Phillips Creek Ranch
14       paid Premier in full for the monitoring services

15       provided by Premier through July 2016?
16              A     I believe I understand they have.
17              Q     Okay.     Are those payments --
18              A     Not --
19              Q           reflected in your -- any of your

20       schedules?
21              A     No.

22              Q     Okay.     Okay.     Let 1 s talk about the security
23       monitoring net revenue schedule.                Okay?
24              A     Okay.

25              Q     Okay.     Safe to assume that the list of

                                  Veritext Legal Solutions
     800-567-8658                                                           973-410-4098
Case 3:18-cv-02036-E Document 89-1 Filed 01/25/21            Page 4 of 10 PageID 2581




 1

 2
         what I'm calling the bulk monitoring agreement, had a

         you know that that had a 36-month term attached to it,
                                                                         Page 93

                                                                                    7
 3       correct?
 4               A    The bulk?

 5               Q    Yes, the bulk.

 6               A   With the
 7               Q   With PCR.
 8               A   Oh, no.      I'm not aware of that.

 9               Q   Okay.     I'm going to represent to you that it

10       did have a 36-month term with the option to renew for

11       either party.
12               A   Okay.

13               Q   Well, actually, it auto -- let me rephrase

14       that.
15                           It automatically renewed unless one of

16       the parties gave notice.
17               A   Okay.

18               Q   Okay.     So fair to say then that that contract
19       had a potential for a hundred percent attrition rate

20       every three years?
21               A    I have to -- I -- I don't know the legality

22       because I'm not an attorney.
23               Q   Well, I'm not asking you about the legal
24       aspect.     I'm asking about the calculation --

25               A   If it's

                                  Veritext Legal Solutions
     800-567-8658                                                           973-410-4098
Case 3:18-cv-02036-E Document 89-1 Filed 01/25/21         Page 5 of 10 PageID 2582



                                                                      Page 94

 1              Q       the valuation

 2              A   If it's allow -- if it allows for the total
 3       termination under that agreement, then that would stop

 4       at that particular point.

 5              Q   Okay.   So that would be a hundred percent

 6       attrition rate at that point?
 7              A   That could be.

 8              Q   Okay.   So purposes of your amended report,
 9       again, ignoring the supplemental report, are you relying
10       on Mr. Griffith's RMR calculations to any respect -- in

11       any respect?
12              A   Not in my original report.
13              Q   Okay.   Okay.     Do you intend to offer any
14       opinions at trial on whether or not Premier suffered
15       damages to its future business relations with respect to

16       the Light Farms community?
17              A   I do believe that will be later supplemented.
18              Q   Okay.   So you intend to issue another

19       supplemental report related to the Light Farms

20       damages?
21              A   That 1 s my understanding.
22              Q   Okay.   How about do you intend to offer any

23       opinions at trial with respect to damages suffered at
24       the Walsh community?

25              A   I believe so.

                               Veritext Legal Solutions
     800-567-8658                                                        973-410-4098
Case 3:18-cv-02036-E Document 89-1 Filed 01/25/21         Page 6 of 10 PageID 2583




                                                                   Page 102

  1        Premier Electronics, L.L.C. v. ADT LLC
  2        Philip Courtney Hogan (#3815132)

  3                            ERRATA           SHEET
 4         PAGE
                  ---
 5

 6         REASON
                     -----------------------
 7         PAGE- - - LINE        CHANGE
                           ---            -------------
 B

 9        REASON
                     -----------------------
10         PAGE         LINE     CHANGE
                ---
11

12        REASON
                -----------------------
13        PAGE
              - - - LINE CHANGE

14

15        REASON
                -----------------------
          PAGE- - - LINE
16
                        - - - CHANGE- - - - - - - - - - - - -
17

18        REASON
                -----------------------
19        PAGE
              - - - LINE CHANGE
                               -------------
20

21        REASON

22

23

24        Philip Courtney Hogan                                          Date
25

                               Veritext Legal Solutions
      800-567-8658                                                     973-41 0-4098
Case 3:18-cv-02036-E Document 89-1 Filed 01/25/21                       Page 7 of 10 PageID 2584




                                                                                             Page 103

  1        Premier Electronics, L.L.C. v. ADT LLC

  2        Philip Courtney Hogan (#3815132)
  3                         ACKNOWLEDGEMENT OF DEPONENT

  4             I,   Philip Courtney Hogan, do hereby declare that I
  5        have read the foregoing transcript, I have made any
  6        corrections, additions, or changes I deemed necessary as
  7        noted above to be appended hereto, and that the same is
  8        a true, correct and complete transcript of the testimony
  9        given by me.

10
11

12         Philip Courtney Hogan                                                               Date
13         *If notary is required

14                             SUBSCRIBED AND SWORN TO BEFORE ME THIS
15                               Q ·1-       DAY OF __..:r
                                                      ___~-'-r-..)'--'--L<--'-"-A'"""A-'-'-.....1_ _ _ ,   2 0 JD •

16

17

18

19                             NOTARY PUBLIC

20
                                    ,,,~VW:   1-,.       DON   w. KIMBALL
21                                 ff:::£:~~ Notary Public. State Of          T8K89
                                   ~~·..JIit..-:.:-   Comm. EKpires 07-2B-2021
22                                 ",ltp,f;~~,.$'       Notary ID 125117639


23

24

25

                                Veritext Legal Solutions
      800-567-8658                                                                                   973-410-4098
Case 3:18-cv-02036-E Document 89-1 Filed 01/25/21                          Page 8 of 10 PageID 2585




                              P 11p Courtney Hogan Deposition Corrections
 Page   Line   Change                                             Reason
 37     5      I have since learned that gross attrition is the   To update and clarify
               total clients that have fallen off
 37     10     I have since learned that net attrition is the     To update and clarify
               total attrition less the new customers added
 38     19     I have confirmed that to the best of Shawn         To update and clarify
               Griffin's knowledge that only two customers
               dropped
 41     20     Weight cost of capital is defined as the           To update and clarify
               calculation of a firm's cost of capital in which
               each category of capital is proportionately
               weighted, all sources of capital including
               common stock, preferred stock, bonds and
               other long-term debt are included in a WACC
               calculation
42      7      Weight cost of capital is not applicable in this   To update and clarify
               damage model. This is a calculation of lost
               revenue that should be discounted to present
               value. W ith regards to the discount rate the
               appropriate rate is prime plus one-half
               percent, which comes to four and a half
               percent
43      14     I have been informed that Premier is an LLC        To update and clarify
44      20     Hurdle rate would be similar to the cost of        To update and clarify
               capital
49      10     I have since learned that there were some          To update and clarify
               three-year contracts, however, do the
               renewals I do not believe this effect my
               calculations in a meaningful way
54      25     After reviewing the sheets, it would be my         To update and clarify
               opinion that Mainvue Homes owns these
               properties.
55      4      I have since learned that Mainvue Homes            To update and clarify
               were billed under the bulk billing agreement
60      25     I have since learned Premier carries a three-      To update and clarify
               million-dollar liability policy
61      18     I have confirmed with Mr. Griffin that only        To update and clarify
               one or two homes have canceled this service
               since the Phillip Creek Ranch project started.
62      1      I have since learned that Premier does not         To update and clarify
               incur any cost to delete a customer
62      6      I have since learned that Premier does             To update and clarify
               provide technical support which is billed as a
               separate service




                                                     1
Case 3:18-cv-02036-E Document 89-1 Filed 01/25/21                     Page 9 of 10 PageID 2586




                          PhTI IP COU rt ney HO.Ran Depos1'f10n Correct1ons
 62   14   r have since learned that every homeowner            To update and clarify
           must pay for a permit. The only other permits
           cost that Premier incurs is very minor
 62   25    I have since learned that in each house there      To update and clarify
            maybe 30 openings and therefore it would
           seem there could be up to 740 homes times
           30 or 22,200.
 63   3     It is my understanding that the builder either     To update and clarify
           installed the monitoring themselves or
           Premier was reimbursed for its cost of
           installation.
 63   10   I have since learned that some builders were        To update and clarify
           invoiced as an installation was com pleted.
 63   25   It is my understanding that Premier breaks          To update and clarify
           even on its prewiring and installation.
 66   21   The contracts for service were between              To update and clarify
           Premier and the homeowners and therefore a
           valid termination had to come from the
           homeowner. Therefore since there was no
           such termination then the damages due the
           would not be changed
 67   8    I have since learned that about 30 customers        To update and clarify
           generating around $450 a month have
           continued to use Premier's services
 68   4    I have since learned that cellular transmitter is   To update and clarify
           used to send the signal to the monitoring
           station
 68   25   I have since learned it is for a variety of         To update and clarify
           services to automate the homeowner's house
 70   19   I have since learned that Mr. Griffin's believes    To update and clarify
           this would be at a lower rate.
 71   3    I have since learned that Premier did install       To update and clarify
           their awn secondary control boxes.
 71   10   It is my understanding that security                To update and clarify
           monitoring was billed to the homeowner's
           association and other services were directly to
           the homeowner.
 73   22   r have since learned that there were a few          To update and clarify
           homeowners at various times that got behind,
           but a very minor portion of customers and
           that would only be for the other services
           customers
74    13   I have since learned that the homeowner's           To update and clarify
           association continued ta pay for the security
           monitor regardless of whether or not the



                                                 2
Case 3:18-cv-02036-E Document 89-1 Filed 01/25/21                    Page 10 of 10 PageID 2587




                             P ili p Courtnev Hogan Deposition Corrections
             homeowner was current with their
             homeowner dues.
  77   21    I have since learned that Premier does not        To update and clarify
            incur any cost regarding NFPA 72 or very
            minor costs.
  81   8    I have since conferred with Mr. Griffin to         To update and clarify
            indicate that 90% of customers renew but
            with a bull< billing arrangement, he believed it
            would be much lower that the industry.
 81    21   I have since learned that Premier received         To update and clarify
            hundreds of calls regarding the renewals.
  85   21   Mr. Griffin does know his business better than To update and clarify
            I do; however, he does not know anything
            about calculating damages
 86    2    I have since learned that t here were              To update and clarify
            discussions with ADT
 86    4     I have since learned Premier and AOT never     To update and clarify
            got as far as a price
 90    20    I have since learned that Mr. Griffin sold     To update and clarify
            about 2000 accounts to Pelican Security for 40
            times recurring monthly revenue.
 92    12   I have since been informed that geographical    To update and clarify
            difference, credit rating, housing income and
            average property prices can affect the selling
            multiple
 93    21   There would not be the potential of 100%        To update and clarify
            attrition rate every three years. The contracts
            for service was between the homeowner and
            Premier. Should the bulk billing agreement
            terminate, then Premier would have to bill
            the homeowner directly.
 94    7    Again, the contract for services was between    To update and clarify
            the homeowners and Premier and therefore
            the termination would not invalidate the
            agreements




                                                3
